Exhibit 10.1

 

[GAMESTOP CORP. LETTERHEAD]

 

April 17, 2008

 

Steven R. Morgan

2007 Caspian Lane

Colleyville, Texas 76034

 

Dear Steve:

 

This letter is intended to set forth our agreement regarding your election to
resign employment with GameStop Corp. (the “Company”) with the approval of the
Company.

 

1.        Resignation. You hereby resign as an employee of the Company and any
of its subsidiaries effective as of the close of business on May 2, 2008.

 

2.         Compensation and Benefits. You shall be entitled to the compensation
and benefits set forth in clauses (i), (ii), (iii) and (iv) of Section 5(c) of
your Executive Employment Agreement with the Company, dated December 9, 2005
(the “Employment Agreement”), subject to the limitation set forth in clause (vi)
of said Section 5(c). We have provided you under separate cover with a schedule
setting forth the aforementioned compensation and benefits, as well as the stock
option and restricted stock grants referred to in paragraph 3 below.
Notwithstanding any language in the Employment Agreement regarding the timing of
these payments, the amounts described in Sections 5(c)(i), (ii) and (iv) of the
Employment Agreement shall be paid, together with interest thereon on such
amounts credited from May 2, 2008 through the date of payment at a rate equal to
5% per annum, in a single lump sum on November 3, 2008. For the avoidance of
doubt, the foregoing provision is intended to constitute good faith compliance
with the requirements of Section 409A(a)(2)(B)(i) of the Internal Revenue Code.
In no event shall the Company set-off or withhold (or delay payment of) the
amounts specified in the preceding sentence that are to be paid in a lump sum on
November 3, 2008, except for applicable withholding taxes.

 

3.         Stock Options and Restricted Stock. Effective as of May 2, 2008, all
vesting restrictions regarding stock options and restricted stock that have been
previously granted to you by the Company shall lapse and all such stock options
and restricted stock shall then be fully vested. As required by the terms of the
Company’s Incentive Plan and related grant documents, all of your unexercised
stock options must be exercised within 90 days following May 2, 2008. Any such
stock options not exercised by such date will be forfeited without payment to
you of any kind and will no longer be exercisable.

 

4.         Protective Covenants. Except as provided in the last sentence of this
paragraph 4, the protective covenants set forth in Sections 9(c), 9(d) and 9(e)
of the



Employment Agreement shall continue in effect through May 2, 2009 and not
thereafter. For these purposes, “Competing Business” as defined in Section 9(a)
of the Employment Agreement shall mean solely “any person or entity that owns or
controls, directly or indirectly, any business operating under any of the trade
names set forth on Schedule A attached hereto, and any other start-up person or
entity directly or indirectly operating a business the majority of whose
revenues are or are expected to be derived from the retail sale and/or rental of
video game hardware and/or software.” In addition, (a) because the scope of the
Company’s operations are worldwide, the geographic scope of the protective
covenants in Sections 9(d) and 9(e) shall be worldwide, and (b) all references
to the Company in Sections 7, 8 and 9 of the Employment Agreement shall mean the
Company and all of its subsidiaries. Notwithstanding the foregoing, the
protective covenant set forth in Section 9(e) of the Employment Agreement shall
continue in effect through May 2, 2010 and not thereafter in the case of any
Competing Business operated under, or owned or controlled by any person or
entity directly or indirectly operating a Competing Business under, the Game or
Play ‘N Trade trade name.

 

5.         Employment Agreement. The Employment Agreement shall be considered
amended and modified solely to the extent any provision hereof is inconsistent
with the terms of the Employment Agreement.

 

If the foregoing is in accordance with your understanding, please sign and
return the enclosed copy of this letter agreement.

 

 

GAMESTOP CORP.

 

 

 

 

 

By:

/s/ David W. Carlson

 

 

Name:

David W. Carlson

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

ACCEPTED AND AGREED TO:

 

 

 

 

 

/s/ Steven R. Morgan

 

Steven R. Morgan

 

 



SCHEDULE A

 

Amazon

ASDA

Best Buy

Blockbuster

Circuit City

Dixons

Game

Media Mart

Micromania

Movie Gallery

Play ‘N Trade

Target

Tesco

Wal Mart

 

 